Weiss, J. (dissenting).
We fully concur with the majority determination insofar as it upholds the award as neither violative of public policy nor punitive. Nonetheless, under the factual circumstances presented, we agree with the School District’s contention that the monetary relief granted was gratuitous and thus constitutionally prohibited (see, NY Const, art VIII, § 1). An arbitrator unquestionably has very broad authority and may, where appropriate, award monetary damages even without a specific contractual authorization (see, Merrins v Honeoye Teachers Assn., 107 AD2d 184, 185-186; Matter of North Colonie Cent. School Dist. [North Colonie Teachers’ Assn.], 60 AD2d 496, 498, affd 46 NY2d 965). Nonetheless, public funds may not be paid to an individual unless premised on a legal obligation (see, Matter of Antonopoulou v Beame, 32 NY2d 126, 131).
Here, the arbitrator could readily conclude that the collective bargaining agreement had been breached. And yet, as a practical consequence, the affected teachers were not required to perform extra duties, but simply to perform their team-teaching responsibilities during a time of day not available for preassignment by the School District (cf., Merrins v Honeoye Teachers Assn., supra). These teachers remained continually employed and were fully paid for the time worked (cf., Matter of North Colonie Cent. School Dist. [North Colonie Teachers’ Assn.] supra). Moreover, as the majority recognizes, the School District’s broad management prerogatives were not challenged here. The Association acknowledged the School District’s authority to preassign team-teaching meetings at any time of the day not precluded by the collective bargaining agreement. Under these circumstances, the arbitrator’s directive to discontinue the challenged preassignments afforded the Association a complete remedy. The further monetary award was unwarranted and, in effect, serves as an unconstitutional gift of public funds (see, Matter of South Orangetown Kitchen Workers Assn. [South Orangetown Cent. School Dist.], 101 Misc 2d 1016, 1021-1023). As such, Supreme Court should have vacated the monetary relief as having been awarded in excess of the arbitrator’s authority (see, CPLR 7511 [b] [1] [iii]). *159Having so concluded, the School District’s appeal in the separate declaratory judgment action should have been rendered academic.
Kane and Mikoll, JJ., concur with Levine, J.; Mahoney, P. J., and Weiss, J., dissent in an opinion by Weiss, J.
Judgment and order affirmed, with costs.